DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I- Figures 2 and 6 in the reply filed on 04/05/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9-12 and 18-20 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Panchawagh et al. U.S. Patent Publication No. 2020/0160018 (hereinafter Panchawagh).
Consider claim 1, Panchwagh teaches fingerprint recognition module (Figures 1-2 and [0025]), comprising a substrate (Figure 2, 230), an electrode layer located on one side of the substrate (Figures 2, 235), a piezoelectric film layer located on one side, away from the substrate, of the electrode layer (Figure 2, 240), and a reference electrode layer located on one side, away from the electrode layer, of the piezoelectric film layer (Figure 2, 245), wherein the electrode layer comprises a plurality of receiving electrodes arranged in an array and a plurality of transmitting electrodes located, wherein the receiving electrodes and the transmitting electrodes are insulated from each other and spaced with each other (Figure 2 and [0043], transmit/receive electrode array 235, where electrodes 235 are insulated as shown figure 2).

Consider claim 9, Panchwagh teaches all the limitations of claim 1. In addition, Panchwagh teaches one side, away from the piezoelectric film layer, of the reference electrode layer is further provided with a protection layer (Figure 2 and [0053], layer 255).

Consider claim 10, Panchwagh teaches all the limitations of claim 1. In addition, Panchwagh teaches the piezoelectric film layer is a whole film layer (Figure 2, continuous piezoelectric layer 240).

Consider claim 11, Panchwagh teaches all the limitations of claim 1. In addition, Panchwagh teaches the reference electrode layer is a whole film layer (Figure 2, top blanket electrode 245).

Consider claim 12, Panchwagh teaches all the limitations of claim 1. In addition, Panchwagh teaches a display device, comprising a display panel and further comprising the fingerprint recognition module of claim 1, the fingerprint recognition module being located at a non-display side of the display panel (Figure 2, display 220 and fingerprint module 202).

Consider claim 18, Panchwagh teaches all the limitations of claim 1. In addition, Panchwagh teaches at a transmitting stage, controlling a reference electrode layer to be loaded with a first constant potential ([0064], blanket signal with adjustable time delays connected to a reference signal. Figure 2, top blanket electrode 245) and controlling the transmitting electrodes to be loaded with changing electrical signals (Figure 4a, 415-a); and at a receiving stage, controlling the reference electrode layer to be loaded with a second constant potential ([0064], blanket signal with adjustable time delays connected to a reference signal. Figure 2, top blanket electrode 245) and the receiving electrodes to receive electrical signals converted from ultrasonic signals reflected via a finger (Figure 4b, 415-b).

Consider claim 19, Panchwagh teaches all the limitations of claim 18. In addition, Panchwagh teaches the controlling the transmitting electrodes to be loaded with changing electrical signals comprises: controlling the transmitting electrodes to be loaded with the changing electrical signals in order (Figure 4a); and in response to that a current transmitting electrode is loaded with the changing electrical signals, controlling a plurality of adjacent transmitting electrodes to be loaded with the electrical signals before a preset duration (Figure 4a, delay for 415-a), so as to focus a plurality of ultrasonic signals correspondingly transformed from the plurality of electrical signals at different positions in order (Figure 4a).

Consider claim 20, Panchwagh teaches all the limitations of claim 18. In addition, Panchwagh teaches controlling the recognition circuits to read electrical signals as corresponding positional information of the receiving electrodes [0032], wherein the electrical signals are converted from ultrasonic signals reflected via a finger and received by the receiving electrodes [0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchwagh as applied to claims 1, 12 above, and further in view of Lee et al. U.S. Patent Publication No. 2017/0371461 (hereinafter Lee).
Consider claim 2, Panchwagh teaches all the limitations of claim 1. In addition, Panchwagh teaches electrode 235 can be considered strip-shaped electrodes.
Panchwagh does not appear to specifically disclose the transmitting electrodes are strip-shaped and the plurality of transmitting electrodes extend along a same direction.
However, in a related field of endeavor, Lee teaches a touch device, fingerprint sensor (abstract) and piezoelectric film 501 in figure 2 and further teaches the transmitting electrodes are strip-shaped and the plurality of transmitting electrodes extend along a same direction (Figure 2, 510).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective fling date of the claimed invention to provide a strip-shaped electrode as taught by Lee in order to meet design choices since Lee teaches electrode may have various shape in [0066-0067].

Consider claim 3, Panchwagh and Lee teach all the limitations of claim 2.
Panchwagh teaches the transmitting electrodes are in one-to-one corresponding to rows of the receiving electrodes ([0046], array of ultrasonic transmitting and receiving pixels and thus one-to-one correspondence for each pixel), and one transmitting electrode is arranged at a gap between every adjacent rows of the receiving electrodes (Figure 2 and [0046] suggest pixels and thus one transmitting electrode (corresponding to a middle pixel) is arranged at a gap between every adjacent rows of the receiving electrodes (corresponding to adjacent pixels)).

Consider claim 7, Panchwagh and Lee teach all the limitations of claim 2.
Panchwagh does not appear to specifically disclose the electrode layer further comprises transmitting connection lines in a bezel area of the fingerprint recognition module, wherein the transmitting connection lines are electrically connected to the transmitting electrodes in a one-to-one corresponding manner.
However, Lee teaches the electrode layer further comprises transmitting connection lines in a bezel area of the fingerprint recognition module, wherein the transmitting connection lines are electrically connected to the transmitting electrodes in a one-to-one corresponding manner (Figure 1, 320 and 220. Figure 26, 320 and 220. [0128], inactive area (bezel area)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide connection lines in the bezel or inactive area as taught by Lee with the benefit that the image is not displayed on the inactive area as mentioned in [0045].

Consider claim 13, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchwagh and Lee as applied to claim 7 above, and further in view of Wang et al. U.S. Patent Publication No. 2018/0046302 (hereinafter Wang).
Consider claim 8, Panchwagh and Lee teach all the limitations of claim 7. In addition, Panchwagh teaches each pixel circuit may include one or more thin film transistors in [0033].
Panchwagh does not appear to specifically disclose recognition circuits in one-to-one corresponding to the receiving electrodes, and scanning signal lines in electrical connection to the recognition circuits and reading signal lines in electrical connection to the recognition circuits, and the recognition circuits are configured to read signals received by the receiving electrodes through the reading signal lines in response to that the scanning signal lines are switched on.
However, in a related field of endeavor, Wang teaches a detection assembly (abstract) and further teaches recognition circuits in one-to-one corresponding to the receiving electrodes ([0041-0042] and figure 3, transistor 134 and acoustic wave detection unit 1300), and scanning signal lines (Figure 3, 135) in electrical connection to the recognition circuits and reading signal lines in electrical connection to the recognition circuits [0041-0042], and the recognition circuits are configured to read signals received by the receiving electrodes through the reading signal lines (Figure 3, 136) in response to that the scanning signal lines are switched on [0041-0042].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide recognition circuits as taught by Wang with the benefit that the transistor 134 or recognition circuits functions as a signal reading switch for the corresponding acoustic wave detection unit 1300 as suggested by Wang in [0041] and figure 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panchwagh et al. U.S. Patent Publication No. 2021/0004555 teaches piezoelectric layer 140 with a TFT array 135 and electrodes 145 in figure 1. 
Apte et al. U.S. Patent Publication No. 2020/0134280 teaches piezoelectric layer 506 with TX electrode 516 and RX electrode 520 and reference electrode 514 in figure 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621